UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2012 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 001-32216 NEW YORK MORTGAGE TRUST, INC. (Exact Name of Registrant as Specified in Its Charter) Maryland 47-0934168 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 52 Vanderbilt Avenue, Suite 403, New York, New York 10017 (Address of Principal Executive Office) (Zip Code) (212) 792-0107 (Registrant’s Telephone Number, Including Area Code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large Accelerated Filer o Accelerated Filer o Non-Accelerated Filer o Smaller Reporting Company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x The number of shares of the registrant’s common stock, par value $.01 per share, outstanding on November 2, 2012was 49,569,374. NEW YORK MORTGAGE TRUST, INC. FORM 10-Q PART I. Financial Information 2 Item 1. Condensed Consolidated Financial Statements 2 Condensed Consolidated Balance Sheets as of September 30, 2012 (Unaudited) and December 31, 2011 2 Unaudited Condensed Consolidated Statements of Operations for the Three and Nine Months Ended September 30, 2012 and 2011 3 Unaudited Condensed Consolidated Statements of Comprehensive Incomefor the Three and Nine Months Ended September 30, 2012 and 2011 4 Unaudited Condensed Consolidated Statement of Equityfor the Nine Months Ended September 30, 2012 5 Unaudited Condensed Consolidated Statements of Cash Flows for the Nine Months Ended September 30, 2012 and 2011 6 Unaudited Notes to theCondensed Consolidated Financial Statements 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 36 Item 3. Quantitative and Qualitative Disclosures about Market Risk 63 Item 4. Controls and Procedures 67 PART II. OTHER INFORMATION 68 Item 1A. Risk Factors 68 Item 6. Exhibits 68 SIGNATURES 69 PART I.FINANCIAL INFORMATION Item 1. Condensed Consolidated Financial Statements NEW YORK MORTGAGE TRUST, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (Dollar amounts in thousands) September 30, December 31, ASSETS (unaudited) Investment securities available for sale, at fair value (including pledged securities of $617,995 and $129,942, respectively) $ $ Investment securities available for sale, at fair value held in securitization trust - Residential mortgage loans held in securitization trusts (net) Multi-family loans held in securitization trusts, at fair value - Derivative assets Investment in limited partnership Cash and cash equivalents Receivable for securities sold - Receivables and other assets Total Assets $ $ LIABILITIES AND EQUITY Liabilities: Financing arrangements, portfolio investments $ $ Residential collateralized debt obligations Multi-family collateralized debt obligations, at fair value - Securitized debt - Derivative liabilities Payable for securities purchased Accrued expenses and other liabilities Subordinated debentures Total liabilities Commitments and Contingencies Equity: Stockholders' equity Common stock, $0.01 par value, 400,000,000 authorized, 34,044,374 and 13,938,273 shares issued and outstanding at September 30, 2012 and December 31, 2011, respectively Additional paid-in capital Accumulated other comprehensive income Accumulated deficit ) ) Total stockholders' equity Noncontrolling interest - Total equity Total Liabilities and Equity $ $ See notes to condensed consolidated financial statements. 2 NEW YORK MORTGAGE TRUST, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Dollar amounts in thousands, except per share data) (unaudited) For the Three Months Ended September 30, For the Nine Months Ended September 30, INTEREST INCOME: Investment securities and other $ Multi-family loans held in securitization trusts - - Residential mortgage loans held in securitization trusts Total interest income INTEREST EXPENSE: Investment securities and other Multi-family collaterized debt obligations - - Residential collaterized debt obligations Securitized debt - - Subordinated debentures Total interest expense NET INTEREST INCOME OTHER INCOME (EXPENSE): Provision for loan losses ) (Loss) income from investments in limited partnership and limited liability company ) Realized gain on investment securities and related hedges, net Unrealized loss on investment securities and related hedges, net ) Unrealized gain on multi-family loans and debt held in securitization trusts, net - - Total other income (expense) ) ) General, administrative and other expenses Total general, administrative and other expenses INCOME FROM CONTINUING OPERATIONS BEFORE INCOME TAXES 54 Income tax expense 56 INCOME (LOSS) FROM CONTINUING OPERATIONS (2 ) (Loss) income from discontinued operation - net of tax (1
